PER CURIAM.
This petition of The Florida Bar charged Florida Bar member Charles F. Atwood, III, with engaging in conduct involving moral turpitude prejudicial to the administration of justice and reflecting adversely upon his fitness to practice law. The referee found that attorney Atwood admitted notarizing a quitclaim deed despite the fact that one of the signatories, Beverly M. Morse, did not affix her signature to the deed in respondent’s presence. Atwood denied any intent to defraud Mrs. Morse, and, at the hearing before the referee, Mrs. *1023Morse’s husband admitted perpetrating the fraud. Also at the hearing respondent offered to pay Mrs. Morse $3,000 for claimed damages.
For respondent’s conduct, the referee recommended that respondent be found guilty of violating Code of Professional Responsibility DR 1-102(A)(3) to -102(A)(6), and his oath as an attorney. The referee recommended that respondent be publicly reprimanded and that he make restitution to Mrs. Morse as agreed.
Respondent having filed no petition for review, we approve the referee’s findings. Publication of this order in the Southern Reporter shall serve as respondent’s public reprimand and, respondent is further directed, within ninety days of the Court’s order, to make Mrs. Morse whole by the payment of $3,000. In the event payment is not made, this Court will consider respondent’s suspension from the practice of law in accordance with the referee’s recommendation. Execution shall issue against respondent for the cost of these proceedings, $734.75.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.